DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 Response to Amendment
Examiner acknowledges amended Claims 1, 10-12, 14, and 15 and canceled Claims 2, 13, and 20-22 in the response filed on 8/1/2022. 
Response to Arguments
Applicant’s arguments with respect to Claims 1, 3-12, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100330361 (“Yoshida et al.”) in view of CN 102191464 (“Zheng et al.”).
With regards to Claim 1, Yoshida et al. teaches an article comprising a magnet (12) and a coating (14) on the magnet, wherein the coating (14) includes an aluminum layer (14) (Fig. 1, [0024], and [0025]).   
Regarding the limitation “electroplated”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  
While Yoshida et al. teaches the coating (14) includes aluminum as a major component [0025], Yoshida et al. does not explicitly teach the aluminum layer comprises greater than 98% by weight aluminum.  
However, Zheng et al. teaches an article comprising a magnet and a coating on the magnet, wherein the coating includes an aluminum layer.  Zheng et al. further teaches the aluminum layer comprises greater than 98% by weight of aluminum (Abstract, [0008], [0043], and [0044]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Yoshida et al.’s aluminum layer comprises greater than 98% by weight of aluminum to achieve a protective coating with high hardness [0012]. 

With regards to Claims 3 and 4, Yoshida et al. teaches the magnet comprises a rare earth magnetic material, neodymium [0024]. 

With regards to Claim 5, Yoshida et al. teaches the magnet further comprises iron and boron [0024]. 

With regards to Claim 7, Yoshida et al. teaches the coating includes a single layer (Fig. 1). 

With regards to Claim 8, Yoshida et al. teaches the coating includes multiple layers [0036]. 

With regards to Claim 9, Yoshida et al. teaches the coating includes three layers, the three layers comprising aluminum ([0025] and [0036]). 

With regards to Claim 10, Yoshida et al. teaches one or more multiple layers comprises aluminum ([0025] and [0036]). 

With regards to Claim 11, Yoshida et al. teaches one of the multiple layers comprises an aluminum alloy ([0025] and [0036]).  

With regards to Claim 12, the instant claim recites, “one or more of the multiple layers comprises anodized aluminum,” (emphasis added).  The Examiner notes that "anodized" aluminum is a process limitation that is not germane to the determination of patentability of the claimed product.  The instant claim merely requires that one of the multiple layers comprises aluminum oxide.  
	Yoshida et al. does not teach one of the multiple layers comprises aluminum oxide. 
	However, Zheng et al. teaches a magnet, an aluminum layer formed on the magnet, and an aluminum oxide on the aluminum layer (Abstract and [0011]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate an aluminum oxide layer on Yoshida et al.’s aluminum layer to further provide protection against corrosion. 

With regards to Claims 14 and 15, Yoshida et al. teaches its coating comprises multiple layers, wherein at least two of the layers comprise of Al as a major component or an alloy thereof (both corresponds to the claimed aluminum layer and/or layer that comprises an aluminum alloy) ([0025] and [0036]).  Therefore, Yoshida et al. teaches a layer that comprises an aluminum alloy is on or under the aluminum layer. 

With regards to Claim 16, Yoshida et al. teaches an intervening layer between the magnet and aluminum layer or between the aluminum layer and a third layer ([0025] and [0036]). 

With regards to Claim 17, Yoshida et al. teaches an intervening layer comprising nickel ([0025] and [0036]).  

With regards to Claim 18, Yoshida et al. teaches an intervening layer comprising nickel alloy ([0025] and [0036]).  

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100330361 (“Yoshida et al.”) in view of CN 102191464 (“Zheng et al.”) as applied to Claim 1 above, and further in view of US Pub. No.  20020144753 (“Yoshimura et al.”).
With regards to Claim 6, Yoshida et al. teaches a magnet comprising NdFeB [0024], but does not specifically teach the claimed material.  
However, Yoshimura et al. teaches conventional known rare earth magnets, such as magnets comprising Nd2Fe14B ([0044] and [0045]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Yoshida et al.’s magnet comprises the well-known Nd2Fe14B to obtain desirable magnetic properties.  

With regards to Claim 12, the instant claim recites, “one or more of the multiple layers comprises anodized aluminum,” (emphasis added).  The Examiner notes that "anodized" aluminum is a process limitation that is not germane to the determination of patentability of the claimed product.  The instant claim merely requires that one of the multiple layers comprises aluminum oxide.  
	Yoshida et al. does not teach one or the multiple layers comprises aluminum oxide. 
	However, Yoshimura et al. teaches a magnet, an aluminum layer formed on the magnet, and an aluminum oxide on the aluminum layer ([0093] and [0097]-[0099]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate an aluminum oxide layer on Yoshida et al.’s aluminum layer to further provide an excellent anticorrosive effect [0093]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100330361 (“Yoshida et al.”) in view of CN 102191464 (“Zheng et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20070077454 (“Sakamoto et al.”).
While Yoshida et al. teaches its intervening layer comprises a nickel alloy ([0025] and [0036]), Yoshida et al. does not teach the nickel alloy comprising nickel tungsten.  
However, Sakamoto et al. teaches a magnet and a nickel tungsten alloy layer that protects the magnet from corrosion (Abstract and [0092]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Yoshida et al.’s nickel alloy be nickel tungsten, as demonstrated by Sakamoto et al., in order to provide appropriate anticorrosive materials to protect the magnet.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785